McGILL, Justice.
This is a companion case to cause No. 4969, International Brotherhood of Teamsters v. Red Arrow Freight Lines, Inc., Tex.Civ.App., 264 S.W.2d 787. Our disposition of cause No. 4969 is controlling in this case and for this reason the order of the trial court is affirmed.
On Appellants’ Motion for Rehearing.
This is a companion case to cause No. 4969, International Brotherhood of Teamsters v. Red Arrow Freight Lines, Inc., Tex.Civ.App., 264 S.W.2d 787. Our disposition of the motion for a rehearing in cause No. 4969, with opinion, is controlling, hence appellants’ motion for a.rehearing in this case is likewise overruled.